972 F.2d 1336
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Don BEAR, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 91-35686.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 18, 1992.*Decided Aug. 20, 1992.

Before EUGENE A. WRIGHT, BEEZER and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Don Bear appeals pro se from an order denying his motion for a temporary restraining order.   Bear brought an action seeking to enjoin the Commissioner of the Internal Revenue Service from collecting on any of Bear's unpaid income tax.


3
For the reasons stated in the district court's order filed May 9, 1991, we AFFIRM.



*
 The panel unanimously finds this case suitable for submission on the record and briefs and without oral argument.   Fed.R.App.P. 34(a) and Ninth Circuit Rule 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3